Title: To Alexander Hamilton from Joseph Whipple, 5 February 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, February 5, 1791. “In compliance with the directions given in your Circular letter of the 20th. January 1790 I enclosed you the 18th. of February following a Statement of the emoluments of the officers of the Customs in this district for one year; but as that Statement was founded partly on Calculation it could not be accurate. I flattered myself however that such dependence could be had upon it, as would make Some impression on Such Committees of the Legislature as might have matters of that kind before them. I have now enclosed a precise accot. of those emoluments accruing in the Year 1790, which I beg you will please to make such use of as you conceive proper & which I hope will be productive of the end proposed in troubling you with it. In the early times of the Revolution it was not an uncommon thing to see Services performed without reward & fortunes Sacrificed to the great objects then in Contemplation. But at this period when necessity does not call for such Sacrifices, when a peaceful & happy establishment of government is effected & a fortunate System of Revenue established and improving, it will not be expected that those employed in the execution of the Laws will be left without an adequate support. The office to which I am attached requires constant and diligent attention. It has my exertions that it shall be executed according to Law. It will be needless for me to Say after refering you to the Statement enclosed that I am oblig’d to draw from other resources the greater part of my Support.…”
